DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS filed 2/24/2020 and 2/07/2018 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/301088 filed 2/03/2010 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group 2 (claims 12-18) in the reply filed on 3/29/2021 is acknowledged.
Upon further consideration Group I (claims 1-11) and Group II (claims 12-18) are rejoined. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
	Claims 1-2 and 4-18 are rejected under 35 U.S.C. 102(e) as being anticipated by Medina (US 2010/0331640).
	Medina teaches an oximetry sensor comprising a sensor structure with an array of detectors for detecting light comprising detector elements (i.e. sensor elements); the detector array includes at least a first and second detector on the same axis as a light emitter (Figure 2 and par. 0015); in Figure 2 Medina teaches the emitter, detector and encoder on the same axis, wherein the detector can be a detector array (Figure 3, item 118)(i.e. a first and second detector on an imaginary axis connecting with the light source). Specifically, Medina teaches:
[0015] Present embodiments relate to non-invasively measuring physiologic parameters corresponding to blood flow in a patient pulse oximetry sensor. Utilization of a photodetector array made up of a plurality of photodetectors may allow for increased efficiency of the overall pulse oximetry system by being able to receive signals at more than one location. Thus, if a path between an emitter and a detector is blocked by tissue, bone, or other constituents, a secondary path between the emitter and a second detector may be used to transmit light signals. Also, a photodetector array may be scanned to determine which individual detectors in the array are receiving the strongest light transmission from an emitter. This detector may then be chosen and signals received from this detector may then be utilized to calculate physiological parameters of a patient. The detector array may also be placed on a flexible substrate so as to allow the sensor to be more form fitting.

	Medina teaches (par. 0021) that the encoder may contain information about the sensor, such as what type of sensor it is (e.g., whether the sensor is intended for placement on a forehead or digit) and the wavelengths of light emitted by the emitter.
	Medina teaches pulse oximetry (par. 0004 and 0015).
	Medina teaches a monitoring device, a monitor in Figure 1 (par. 0016) with a shared cable for connection to the external sensor (the light emitters and detector(s)).
Medina teaches that the monitor calculates physiological conditions such as blood-oxygen saturation (par. 0018).
Medina teaches (par. 0021) that the monitory may select appropriate algorithms and/or calibration coefficients for calculating the patient's 117 physiological characteristics.
Medina teaches that the sensor may be placed on the forehead (par. 0021).
Medina teaches that the detectors and emitter may be disposed on a flexible bandage-like material and wrapped around an ear, finger or toe (par. 0025) wherein the .

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medina as applied to claims 1-2 and 4-18 above, and further in view of MacLaughlin (US 2010/0331631).

MacLaughlin however makes obvious including a temperature (0026) on a sensor structure.
Applying the KSR standard of obviousness to Medina and MacLaughlin it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Medina for placing detectors on a substrate and  MacLaughlin for including a temperature sensor on a substrate with a light emitter and detector.  As a result, the predictable result of a system with both oximetry and temperature sensing would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631